Citation Nr: 1607520	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertensive heart disease. 

2.  Entitlement to service connection for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to January 1972, and active duty for training in May 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge in December 2015.  A transcript is included in the electronic claims file. 

The issue of entitlement to service connection for hypertensive heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2008 decision, the RO denied the Veteran's claim of entitlement to service connection for hypertensive heart disease.

2.  Additional evidence received since that December 2008 RO decision denying service connection for hypertensive heart disease has not been previously considered by agency decisionmakers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2008 denial of service connection for hypertensive heart disease is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for hypertensive heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In a December 2008 decision, the RO considered and denied the claim for hypertensive heart disease finding that hypertensive heart disease was a progression of nonservice-connected hypertension.  The RO indicated that this condition neither occurred in nor was caused by service.  The RO notified the Veteran of its decision and his appellate rights.  The Veteran failed to file a notice of disagreement (NOD).  Therefore, that December 2008 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Historically, the Board notes that the Board denied a claim for service connection for hypertension in a June 2009 decision.  The Veteran filed his current application to reopen a claim for service connection for hypertensive heart disease in December 2009.  

For this claim, the new evidence includes statements from the Veteran and a December 2015 hearing transcript.  These records may support the Veteran's contention that he was exposed to herbicides or other chemical agents while serving on active duty and, thus, are sufficient to reopen the claim for service connection for hypertensive heart disease.  Because the Court has set forth a low threshold for reopening claims, and since the additional evidence tends to support this claim or at least raises a reasonable possibility of this occurring, there are grounds for reopening the claim for hypertensive heart disease.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Adjudication of the Veteran's hypertensive heart disease claim does not end with the determination that new and material evidence has been received.  Rather, the claim must now be addressed on a de novo basis, so on the underlying merits.  The Board is remanding the claim for additional development. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for hypertensive heart disease; to this extent, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection hypertensive heart disease claimed as related to service while on temporary duty (TDY) in support of the Red Hat loading operation.  A Certificate of Achievement indicates he was on TDY from January 1971 to September 1971 for the removal of toxic chemical munitions from Okinawa.  He claims that this service exposed him to herbicides, and that he was exposed to various chemical agents during his service as a heavy equipment operator.  The Veteran submitted evidence of his participation with RED HAT through a photograph and certificate of achievement.  Notably, for Operation RED HAT, the Army leased 41 acres on Johnston Island to store chemical weapons formerly held in Okinawa.  Phase I consisted of moving 150 tons of mustard agent to Johnston Atoll without incident in January 1971.  Phase II involved moving the remainder, approximately 12,500 tons of mustard agent, to Johnston Atoll in September 1971.  These stored weapons were noted to include rockets, projectiles, mines, mortars, and containers of nerve and mustard agents.  After World War II, Johnston Island had been the site of the Johnston Atoll Chemical Agent Disposal System (JACADS).  Due to the nature of the Veteran's service, development to ascertain possible exposure to chemical agents should be undertaken. 

Also, at the Board hearing, the Veteran and his representative indicated that they were also seeking service connection for hypertensive heart disease on a secondary basis.  On remand, the RO should consider this theory of entitlement along with direct and presumptive service connection.

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources whether the Veteran may have been exposed to herbicides, chemical weapons or any other hazards while serving on TDY in conjunction with Operation RED HAT.  

2.  After all available records and/or responses from any contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AOJ should arrange for the Veteran to undergo a VA examination in the appropriate specialty at an appropriate VA medical facility.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

After review of the claims file and examination of the Veteran, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertensive heart disease had its onset during a qualifying period of service, was manifest within one year of active service, or is otherwise etiologically related to service to include any documented exposure to herbicides, or other chemical or toxic substances; OR that the Veteran's hypertensive heart disease is proximately due to or the result of a service connected disability, or aggravated (permanently worsened beyond the natural progress of such disorder) by a service-connected disability (service connection is in effect for posttraumatic stress disorder; cervical spine disability; bilateral pes planus; left knee disability; and left and right shoulder disabilities). 

The examiner should set forth all examination findings, along with the complete rationale for the opinion expressed. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated by any chemical exposures confirmed.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


